                             Case 21-10527-JTD              Doc 18          Filed 03/08/21      Page 1 of 4


                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                        )
         In re:                                                         )     Chapter 11
                                                                        )
         CARBONLITE HOLDINGS LLC, et al., 1                             )     Case No. 21-10527 (JTD)
                                                                        )
                                               Debtors.                 )     (Joint Administration Requested)
                                                                        )

                                         NOTICE OF ENTRY OF APPEARANCE
                                       AND DEMAND FOR NOTICES AND PAPERS

                             PLEASE TAKE NOTICE that the attorneys listed below enter their appearances

         (this “Notice of Appearance”) as counsel to Orion Energy Partners Investment Agent, LLC and

         certain affiliated funds 2 (collectively, “Orion”) pursuant to sections 342 and 1109(b) of title 11 of

         the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and Rules 2002, 3017,

         9007, and 9010 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

         request that all notices given or required to be given in the chapter 11 cases (collectively, the

         “Chapter 11 Cases”) of the above-captioned debtors (collectively, the “Debtors”), and all papers

         served or required to be served in the Chapter 11 Cases, be given and served upon:




             1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
             CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
             CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
             Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
             Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters
             is 10250 Constellation Blvd., Los Angeles, CA 90067.
             2
              These funds are Orion Energy Credit Opportunities Fund II, L.P., Orion Energy Credit Opportunities Fund II PV,
             L.P., Orion Energy Credit Opportunities Fund II GPFA, L.P., and Orion Energy Credit Opportunities CarbonLite
             Co-Invest, L.P., 292 Madison Avenue, Suite 2500, New York, NY 10017.
27806587.1
                          Case 21-10527-JTD          Doc 18      Filed 03/08/21    Page 2 of 4


             Jeffrey E. Bjork, Esq.                          Robert S. Brady, Esq. (No. 2847)
             Nicholas J. Messana, Esq.                       Edwin J. Harron, Esq. (No. 3396)
             LATHAM & WATKINS LLP                            Kara Hammond Coyle, Esq. (No. 4410)
             355 South Grand Avenue, Suite 100               YOUNG CONAWAY STARGATT &
             Los Angeles, CA 90071                           TAYLOR, LLP
             Telephone: (213) 485-1234                       Rodney Square
             Email: jeff.bjork@lw.com                        1000 North King Street
                     nicholas.messana@lw.com                 Wilmington, DE 19801
                                                             Telephone: (302) 571-6600
                                                             CM/ECF Noticing: bankfilings@ycst.com
             - and -                                         Email: rbrady@ycst.com
                                                                    eharron@ycst.com
                                                                    kcoyle@ycst.com
             James Ktsanes, Esq.
             LATHAM & WATKINS LLP
             330 North Wabash Avenue
             Suite 2800
             Chicago, IL 60611
             Telephone: (312) 876-7700
             Email: james.ktsanes@lw.com

             - and -

             Andrew C. Ambruoso, Esq.
             LATHAM & WATKINS LLP
             885 Third Avenue
             New York, NY 10022
             Telephone: (212) 906-1200
             Email: andrew.ambruoso@lw.com

                          PLEASE TAKE FURTHER NOTICE that the foregoing demand is not only for the

         notices and papers referred to in the sections of the Bankruptcy Code and the Bankruptcy Rules specified

         above, but also includes, without limitation, any and all orders and notices of any application, motion,

         petition, complaint, demand, request, or other pleading in the Chapter 11 Cases, whether formal or

         informal, whether written or oral, and whether transmitted or conveyed by mail, delivery, telephone,

         electronically, or otherwise filed with or delivered to the Bankruptcy Clerk, Court, or Judge (as those

         terms are defined in Bankruptcy Rule 9001), which affects the Debtors or their property or Orion.

                          PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance, nor

         any later appearances, pleadings, proofs of claim, claims, or suits filed in the Chapter 11 Cases, shall

             be deemed or construed as a waiver: (i) of any rights of Orion to (a) have final orders in any non-
27806587.1

                                                             2
                         Case 21-10527-JTD          Doc 18       Filed 03/08/21    Page 3 of 4


         core matters entered only after de novo review by a District Judge, (b) trial by jury in any proceeding

         so triable in the Chapter 11 Cases or any case, controversy, or proceeding related to the Chapter 11

         Cases, or (c) have the District Court withdraw the reference in any matter subject to mandatory or

         discretionary withdrawal; or (ii) of any other rights (including setoff and recoupment), claims, actions,

         and defenses of Orion either in law or in equity, under any agreements or otherwise, all of which rights,

         claims, actions, and defenses are expressly reserved.

         Dated: March 8, 2021                    YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                 /s/ Kara Hammond Coyle
                                                 Robert S. Brady (No. 2847)
                                                 Edwin J. Harron (No. 3396)
                                                 Kara Hammond Coyle (No. 4410)
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Email: rbrady@ycst.com
                                                        eharron@ycst.com
                                                        kcoyle@ycst.com

                                                 - and -

                                                 Jeffrey E. Bjork, Esq.
                                                 Nicholas J. Messana, Esq.
                                                 LATHAM & WATKINS LLP
                                                 355 South Grand Avenue, Suite 100
                                                 Los Angeles, CA 90071
                                                 Telephone: (213) 485-1234
                                                 Email: jeff.bjork@lw.com
                                                         nicholas.messana@lw.com

                                                 - and -

                                                 James Ktsanes, Esq.
                                                 LATHAM & WATKINS LLP
                                                 330 North Wabash Avenue
                                                 Suite 2800
                                                 Chicago, IL 60611
                                                 Telephone: (312) 876-7700
                                                 Email: james.ktsanes@lw.com

                                                 - and –

27806587.1

                                                            3
             Case 21-10527-JTD   Doc 18   Filed 03/08/21   Page 4 of 4


                             Andrew C. Ambruoso, Esq.
                             LATHAM & WATKINS LLP
                             885 Third Avenue
                             New York, NY 10022
                             Telephone: (212) 906-1200
                             Email: andrew.ambruoso@lw.com

                             Counsel to Orion




27806587.1

                                      4
